Citation Nr: 0122567	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-04 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from August 1988 to July 
1992, including service in Southwest Asia during the Persian 
Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Buffalo Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In September 2001, the appellant requested in writing that he 
be scheduled for a Travel Board hearing "at New York."  He 
had been scheduled for a previously requested personal 
hearing before a Member of the Board in Washington.  The 
cancellation of that request, and this new request 
necessitates a remand of the appeal in order to comply with 
this latest hearing request by the appellant.  

In reviewing the current record under the recently enacted 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
has noted that the appellant failed to report for a scheduled 
VA PTSD examination in September 1997.  Furthermore, the 
appellant also did not respond to a July 1998 letter from the 
RO asking if he was presently willing and able to report for 
such an examination.  Finally, the appellant has not 
responded to letters from the RO dated in January and April 
2001 asking him to submit competent medical evidence 
reflecting a diagnosis of PTSD.  Thus, it appears that the 
notification and development requirements of the section 3 of 
the VCAA (codified at 38 U.S.C.A. §§ 5103 and 5103A) have 
been essentially satisfied in this case, as there appears 
there is nothing else that can be done.  However, if a Travel 
Board hearing is held, the presiding Board Member will be 
able to pursue this matter further.  

Accordingly, this appeal is remanded to the RO for the 
following further action:

It should first be determined whether the 
appellant wishes to appear at a Travel 
Board hearing to be held in the Buffalo 
or New York City RO.  The pertinent RO 
should next schedule the appellant for a 
hearing before a traveling Member of the 
Board as soon as possible, providing the 
appellant with the appropriate 30-day 
written notice of the scheduled time and 
place of the hearing.  See 38 C.F.R. 
§ 19.76 (2000).  If he ultimately decides 
he does not want the hearing, he should 
withdraw the request in writing to the 
RO.

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


